Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high-PHA producing bacteria" in claims 1, 8, 9, 11 and 13 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case the method and specification disclose that the high-PHA bacteria are selected by a feast-or-famine method. The nutrient broth components are disclosed but there is no disclosure as to what the threshold is for a bacteria to be considered as a high PHA-producing bacteria
Claim 1 is rejected because the phrase “a filter with a pore size ranging from 0.2 µm to 500,000 NMWC” is vague and indefinite because a range that is defined by pore .
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the following: “under pH condition as of 6-8, optionally 6.8-7.2.” If the second pH condition is not optional then the range of 6.8-7.2 is a narrower range of the pH condition of 6-8.
Claim 3 also recites that “the temperature condition is 35-45 ºC, optionally 38-42 ºC.” If the second temperature range is not optional then the range of 38-42 ºC is a narrower range of 35-45 ºC.
Claim 3 also recites that “the organic loading rate is about 1-25 %, optionally about 9-20%, optionally about 9-20%.” If the second and/or third loading rate (which are the same which is confusing) is/are not optional then the range of about 9-20% is a narrower range of 1-25%.
Claim 5 recites that the HRT is from about 3 days to about 16 days, optionally about 8 days to about 18 days, optionally about 5 days to about 13 days and optionally about 12 days to about 16 days.” If the second, third and/or HRT is/are not optional then the ranges are narrower ranges of the broad ranges of about 3 days to about 16 days.
Claim 9 recites the narrow range of “a portion, optionally half or less.” .” If the second and/or amount(s) are not optional then those ranges are narrower ranges of the broad range of a portion since “a portion” is interpreted to be a larger amount than the optional amounts.
Claim 9 recites the times of “6-36 h, optionally about every 6 h, 10 h, 12, h, 18 h, 24 h, 30 h, or 36 h.” If the second and/or seventh times are not optional then those ranges are narrower ranges of the broad range of 6-36 h.
Claim 11 is recites that the selection of the “high PHA-producing bacteria is done under pH conditions of 6-9, optionally 6-7 or 7-8.” If the second and/or third pH condition(s) are not optional then those ranges are narrower ranges of the broad range of a pH of 6-9.
Claim 11 also recites that the “temperature conditions of 20-40 ºC, optionally 20-25 ºC, or 25-30 ºC or 30-35 ºC or 35 to 40 ºC.” .” If the second to sixth temperature range(s) is/are not optional then those ranges are a narrower range of 20 to 40 ºC.
Claim 12 recites that the VFAs are at 30-90 Cmmol/L, optionally 90 to 720 Cmmol/L, or 60-2160 Cmmol/L. If the second and third VFA concentration(s) is/are not optional then those ranges are a narrower range of 30-90 Cmmol/L.
Claim 13 recites that the selection of the pH conditions are “6-9, optionally 6-7 or 7-8 or 8-9.” If the second to fourth pH condition(s) is/are not optional then those ranges are narrower ranges of the broad range of a pH of 6-9.
Claim 13 also recites the “temperature conditions of 20-40 ºC, optionally 20-25 ºC, or 25-30 ºC or 30-35 ºC or 35 to 40 ºC.” .” If the second to fourth temperature range(s) is/are not optional then those ranges are a narrower range of 20 to 40 ºC.
Claim 13 also recites “incubation times of 1-24h, optionally 1-3 h, 3-6 h, 6-9 h, 9-12 h, 12-18 h or 18-24h.” If the second to sixth incubation times(s) is/are not optional then those ranges are narrower ranges of the broad range of 1-24 h.
Claim 15 recites lyophilization “at temperatures of -20 to -80 ºC, optionally -30 to -35 ºC, or -35- -40 ºC or -40 to 45 ºC, or -45 to -50 ºC.” If the second to fourth temperature range(s) is/are not optional then those ranges are a narrower range of -20 to -80 ºC.
Thus regarding the above noted ranges, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, the instances of broad and narrow ranges are recited above.
Claim 10 is rejected because the terms “a first suitable group of nutrients” lacks antecedent basis in claim 1.
Claim 13 is rejected because the term “the second group of suitable nutrients” lacks antecedent basis in claim 1.
Claim 11 is rejected because the step of “the selecting of the high-PHA producing bacteria” lacks antecedent basis in claim 1.
Claims 4, 6-8, 14 and 16-18 are rejected because they do not overcome the deficiency or deficiencies of the rejected claim from which they depend.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1 and recites “further comprising filtering the fermentation broth with the filter which a pore size between about 100 µm and 200 µm.  Claim 1 recites that the pore size is from 0.2 µm  to 500,000 NMWC which was found to be indefinite supra. Thus claim 1 is interpreted to mean that the pore size is 0.2 µm. Claim 7 further fails to limit claim 1 because  a filter with a pore size between 100 µm and 200 µm is outside of the scope of 0.2 µm. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2), as evidenced by Lali et al. (US 20130137147).
Davis a method to produce polyhydroxyalkanoates from water-based feedstock stream. The method is summarized in Figure 1:

    PNG
    media_image1.png
    677
    569
    media_image1.png
    Greyscale
. The fermentation bacteria in box 104 are acidogenic bacteria ([0011]).
Davis teaches that the process is well-suited to homogenous or heterogeneous feedstock ([0074]). The selection of a homogenous feedstock is easily envisaged by the ordinary artisan from a small genus of two (claim 1).
	The carbonaceous feedstock to produce the PHAs is not limited to a thin syrup or municipal waste water. It also includes animal manure, restaurant waste, yard waste, plant waste and other plant-based materials, etc. ([0068)]).
In Example 7 (pages 35-36), Davis teaches that a syrup was obtained from a corn ethanol producer and 1 L of the syrup was combined with 1 L of water in a fermentation tank (which is reasonably  interpreted as a tank as in claim 4; e.g., the water to organic feedstock is a 1:1 ratio (claim 6 in part). The total solids content was 30 to 35 % (w/w). The solids disclosed by Davis are reasonably interpreted to be in dry form because Davis refers to the solids content and not the wet solids content. This is a range that is completely encompassed by the range of 0.1% to about 99.99% (w/w; instant claim 1). The pH was raised to 5.5 and the composition was inoculated with fermentation bacteria. The stream was fermented for 7 days under anaerobic condition to generate volatile fatty acids (VHA). The specification does not provide a defintion of “hydraulic residence time.” Lali  teaches that HRT means the average time the reactants spend in the reactor system and that is available for the reaction (0037]). Therefore a fermentation time of 7 days for the fermentation of the substrate with the bacteria to produce VFAs is a specie that is completely encompassed by the claimed range of from about 3 days to about 16 days (claim 5).
The fermentate was centrifuged to remove solids and then sterilized. Centrifugation produces a liquid and solid phase (which was removed by Davis). Thus the centrifugation is reasonably one that decants the liquid from the solid. The sterilized fermentate was then filtered down to a 0.2 µm to remove residual solids which can interfere with optical density measurement. As the filtering is “down” this is reasonably interpreted to be gravity filtration (claim 6). This step reasonably produces a clarified broth as the broth is clear enough to take OD measurements ([0160]).
After dilution of the fermentate, a culture of PHA-synthesizing bacteria  (DEA0l (Delftia acidovorans) was added to obtain a final PHB content per dry cell weight of 62% and 79% of the VHA had been consumed. Davis teaches at page 34 [0155] that the expected major component of PHA copolymer polyhydroxy-co-valerate (instant claim 18).
At [0118], page 27, Davis teaches that the PHA-containing cell paste that is isolated from the supernatant typically contains both PHA granules and cellular debris.
The fermentation bacteria are acidogenic ([0011]). Further from Figure 1,the objective of the method is to obtain PHA from the method. Example 6 (pages 33-34) also teaches obtaining PHA is a method similar to Example 7 where the PHA was extracted from the bacterial cells with dichloromethane. Solvent was removed to obtain the PHA.
Therefore Davis teaches the limitations of instant claim 1, in part, relating to mixing a feedstock with water with a total solids content was 30 to 35 % (w/w; inoculating the feedstock with an acidogenic bacteria; incubating for 7 day to produce VHA and organic waste; filtering the fermentation broth with a filter having a pore size of 0.2 µm to obtain a clarified broth; incubating the clarified broth with high PHA-producing bacteria to produce PHA polymers in the cells which are then extracted from the cells.
Davis does not explicitly teach that the syrup water was a homogenous mixture of the feedstock and water; that acidogenic bacteria were used to ferment the syrup; or that the PHA polymers in the cells are in granules and that the PHA polymers were extracted (instant claim 1).
As noted supra Davis teaches that the process is well-suited to homogenous or heterogeneous feedstock ([0074]). As water and corn syrup are combined, the resultant liquid mixture is reasonably homogenous. At [0118] (page 27), Davis teaches that the PHA-containing cell paste isolated from the supernatant typically contains both PHA granules and cellular debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the method of Davis in Example 7 using a homogenous mixture of the feedstock and water; carry out the fermentation of the feedstock with an acidogenic bacteria and to isolate the PHA polymers in the granules of the cells. The ordinary artisan would have been motivated to do so because Davis teaches these features to obtain PHA product. The ordinary artisan would have had a reasonable expectation that one could carry out the method of Davis in Example 7 using a homogenous mixture of the feedstock and water; carry out the fermentation of the feedstock with an acidogenic bacteria and to isolate the PHA polymers in the granules of the cells because Davis teaches this.
Davis does not teach that the gravity filtration (claim 6) is performed on the feedstock to provide the homogenous organic waste at the disclosed ratio of 3:1 (w/w) water to organic waste supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter the homogenized liquid mixture. The ordinary artisan would have been motivated to do so because repetition a successful method step is obvious and removal of extraneous particles is advantageous. The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Davis does not specifically teach the limitation that the gravity filtration of the organic feedstock to provide the homogenous mixture occurs with a filter having a pore size of about 100 to about 200 µm. However, one of ordinary skill in the art would recognize pore size is an optimizable variable dependent on the desired particle size to be removed from the homogenous mixture. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the pore size for this step, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
As noted in Example 7, Davis teaches that the pH of the fermentation was 5.5.
Regarding the loading rate, as noted supra, Davis teaches that the total solids content was 30 to 35% (w/w) when 1 L of syrup was combined with 1 L of wastewater. This disclosure is reasonably interpreted to be the loading rate which is defined by the instant specification as:
Dry mass of organic waste/total mass of a culture (i.e., liquid mass / (soluble mass + dry mass of organic waste) x 100%. Thus, the organic waste in Davis is the syrup at 1 L (e.g., 1000 g) of which 30 to 35% is dry which is 300 g to 350 g. The total mass of the culture is 2000 g (2 liters total which is 2000 g). 300 g/2000 g X 100% is 15%. A loading rate of 15% is a specie that is completely encompassed by the claimed range of 1 to 25% (claim 3).
Davis does not teach that the fermentation (incubation of the inoculated feedstock) is done under pH conditions of 6-8, at a temperature of 35 to 45 ºC (claim 3).
Davis teaches that the pH of the fermentation can be from 4-8, 5.5 to 7 or between 6 and 7 ([0013]). The temperature of the growth reactor is between 22 and 35 ºC ([0018]) which is a specie that overlaps with the claimed range of 35 to 45 ºC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature and pH of the fermentation of the inoculated feedstock from 22 and 35 ºC and a pH between 4-8, 5.5 to 7 or between 6 and 7. The ordinary artisan would have been motivated to optimize these conditions in order to obtain an optimal amount of PHA. The ordinary artisan would have had a reasonable expectation that the pH and temperature conditions of the fermentation of the inoculated feedstock could be optimized between these values because Davis teaches a range of conditions for pH and temperature which implies the desire to pick the best conditions for the fermentation of the inoculated feedstock.

Claims 1, 3-6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2), as evidenced by Lali et al. (US 20130137147), as applied to claims 1, 3-6 and 18 above, in view of Val del Rio et al. (Water Research (2011) 45: 6011-6020).
The disclosure by Davis is discussed supra. Davis teaches that the organic feedstock can also be wastewater, animal manure, pulp wasted, food processing waste, restaurant waste, yard waste, forest waste, transesterification waste, ethanol process waste, or combinations thereof ([0016]).
Davis does not teach a thermal pretreatment when the feedstock is sludge that undergoes a thermal pretreatment (claim 16).
Val del Rio teaches that thermal pre-treatment of aerobic granular sludge positively impacts its biodegradability when the biodegradability is initially low. Thermal pre-treatment caused an enhancement of 20% at 60 degrees C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally pretreat a sludge with a thermal pretreatment in the method of Davis where Davis uses a sludge. The ordinary artisan would have been motivated to do so because Val del Rio teaches that thermal pre-treatment of aerobic granular sludge positively impacts its biodegradability when the biodegradability is initially low which would desirably increase the yield of the fermentation due to the increased availability of the feedstock.
Claims 1, 3-6, 8, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2), as evidenced by Lali et al. (US 20130137147), as applied to claims 1, 3-6 and 18 above, in view of Fradinho  et al. (J. Biotechnol. (2014; 185: 19-27).
The disclosure by Davis is discussed supra. As noted, Davis teaches that the feedstock includes sludge.
Davis does not teach that the PHA producing bacteria is instead selected by a feast or famine incubation (claim 8) where the incubation comprises incubation the high-PHA producing bacteria, obtained from an environmental sludge sample, in the clarified broth and a suitable group of nutrients where the feast or famine process comprises replacing a portion of the mixture of the clarified broth, the first group of suitable nutrients and the PHA-producing bacteria about every 6 to 36 hours with a fresh batch of the clarified broth and the first groups of suitable nutrients (claim 9). Davis does not teach the  PHA accumulation was monitored (claim 14).
Fradinho studied the effect of substrate feeding composition on the PHA accumulation capacity of an acetate enriched photosynthetic mixed culture (PMC). Six VFAs were tested with acetate and butyrate leading to the PHB formulation and propionate leading to the HB:HV copolymer. Thus, the feeding of PMC with cheap VFA rich fermented wastes leads to a more cost-effective and environmentally sustainable PHA production system.
	PMC from sludge (section 2.6) were illuminated continuously in a sequencing batch reactor with 8 hour cycles, where 8 hours is a specie that is fully encompassed by the claimed range of 6 to 36 hours (claim 9). The PMC were fed with equal amounts of culture broth containing nutrients. At the end of the famine phase (claim 8), PMC were tested where the pH was controlled at pH 6.5 (section 2.2). The resultant bacteria was then fed with individual organic acids to determine PHA accumulation (section 2.2). PHA determination was performed by gas chromatography. This disclosure meets the limitations of claim 14 where accumulation of PHA is monitored. The optional fluorescence is not practiced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a feast or famine regime using nutrients in the clarified broth to select a bacteria from sludge to carry out the synthesis of the PHA in the method of Davis where the accumulation of PHA is monitored by gas chromatography. The ordinary artisan would have been motivated to do so because photosynthetic bacteria from the environment (sludge) represents a more cost-effective and environmentally sustainable PHA production system. The ordinary artisan would have had a reasonable expectation that one could use the feast or famine regime of Fradinho to product high PHA-producing bacteria for the method of Davis because Fradinho teaches how to accomplish this.
Claims 1, 3-6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2), as evidenced by Lali et al. (US 20130137147), as applied to claims 1, 3-6 and 18 above, in view of Ling et al. (WO 2015/133887).
Claim 15 recites that the extracting of the PHA is done with sequential washes for up to three time and lyophilization for 48 hours at the claimed temperature ranges. The claim is given its broadest reasonable interpretation that the step requires some combination of extraction and lyophilization in any order on any aspect of the extraction process.
The disclosure by Davis is discussed supra.
Davis does not teach that the PHA was extracted from a lyophilized pellet for up to three times (claim 15).
Ling teaches the production of polyhydroxyalkanoates. The method comprises the biosynthesis of a bacteria on palm oil waste. Sodium valerate is added for PHA production. Upon completion of the process, the cultured cells are centrifuged and the cell pellet is washed in hexane, water and frozen at -20 degrees C prior to lyophilization. The cells were subjected to freeze drying for 2 days (48 hours). The polymers were extract from the cells by stirring with chloroform followed by filtration. That is, there was one washing step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the cell mass containing the PHA granules for 48 hours in the method of Davis and then to extract the lyophilized cells with chloroform to isolate the polymers. The ordinary artisan would have been motivated to do so because the goal of Davis is to produce and isolate PHAs and Ling teaches an effective way to accomplish this goal with a reasonable expectation of results.
Davis modified by Ling does not specifically teach the limitation that the limitation of the temperature range for the lyophilization process. However, one of ordinary skill in the art would recognize the temperature of freeze-drying is an optimizable variable dependent on the desired degree of stabilization of the bacteria. Further, Ling provides a starting point for the this optimization by the disclosure the cells were initially frozen at -20 degrees C. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the temperature for this step, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2), as evidenced by Lali et al. (US 20130137147), as applied to claims 1, 3-6 and 18 above, in view of Barry (US 20150060356).
The disclosure by Davis is discussed supra.
Davis does not teach that the process to produce VFA involves homogenization of the organic waste comprising mechanical particle reduction of the municipal waste water or animal manure (claim 2).
	Barry teaches a method for improved anaerobic digestion of a waste material
with water to form a feedstock mixture for fermentation methanogenic bacteria either
naturally present in the waste material or introduced artificially (abstract).
	The process begins with anaerobic digestion of the input materials where
insoluble polymers are broken down into soluble derivatives suitable for processing by
acidogenic bacteria to produce volatile fatty acids (VFA). This is followed by reaction
with methanogenic bacteria to convert VFA to methane and carbon dioxide ([0004)).
	Barry teaches that it is desirable to maximize the surface area for the interaction between the chemical and biological agents and the waste materials in order to ensure the maximum area of contact between the reactants. Thus, the waste material is shredded to decrease particle size (e.g., mechanical size reduction). In order to
maintain optimal viscosity the shredded waster material should be combined with water
and be kept at a percentage of water at no less than 50% ([0036]). Preferably the
shredded material is continuously stirred into a vessel containing water until there is a
1:1 ratio by volume of water to the waste ([0037]). The combination of shredded waste
material with water under stirring is interpreted as homogenization because Barry teaches the need to maintain keep the viscosity low in order not to slow down the
reaction ([0038]). The ordinary artisan would reasonably conclude that a uniform
viscosity is achieved by uniformity of distribution of the shredded organic waste.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to employ a carbonaceous (e.g., organic) solid waste
as the feedstock to make the VFAs where the carbonaceous waste undergoes
mechanical size reduction to make the homogenous feedstock at a 1:1 ratio of water to
feedstock for fermentation with the acidogenic bacteria in the method of Davis. The ordinary artisan would have been motivated to do so because Davis teaches that organic solids can be used as the carbonaceous substrate and Barry teaches that it is desirable to mechanically reduce the size of the solid waste to maximize the surface area for the interaction between the chemical and biological agents and the waste materials in order to ensure the maximum area of contact between the reactants. The ordinary artisan would have had a reasonable expectation that one could use a solid feedstock that has been mechanically reduced in particle size and homogenized with water at a 1:1 ratio to produce VFAs via fermentation with an acidogenic bacteria because Barry successfully accomplishes this.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 20 of copending Application No. 16230660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘660 are a specie of the instant claims. Claim 1 of ‘660 teaches the limitations of instant claims 1, 2 and 3 with respect to producing a PHA by inoculating acidogenic bacteria with homogenized organic waste that has been mechanically reduced in size, to obtain VFA, filtering through a 0.2 µm membrane at temperature between about 40 to 42ºC and an organic loading rate of 15% and a pH of 6-8, incubating the clarified broth to obtain PHA granules and extracting the PHA granules. Regarding the about of dry mass solids with respect to the claimed 0.1% to about 99.99%, a 1:1 ratio would be 50% (w/w).


Claims 2, 3, 5, 6, 7, 9, 10, 7 , 10, 11, 12, 13, 14 and 20 of ‘660 correspond to instant claims 2, 6, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18, respectively.
Regarding instant claim 4, ‘660 does not teach that the process of making the PHA occurs in a fermentation tank. However, as there is a reaction it follows that it occurs in a container for containment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 20 of copending Application No. 16230660 (reference application).
	Claim 1 of ‘660 teaches that the feedstock is incubated for at least 1 day.
	‘660 does not teach the hydraulic residence time (HRT) of about 3 to about 16 days.
One of ordinary skill in the art would recognize that HRT is an optimizable variable dependent on the amount of time that it takes for the production of the maximal amount of the desired PHA product. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the HRT, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653